Citation Nr: 0801798	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  92-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, gallbladder disease, 
or pancreatitis.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

In a November 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO)denied service 
connection for a "stomach disorder."  In a December 1991 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for gallbladder disease, and in March 1994 
(following the publication of new regulations pertaining to 
Agent Orange related diseases) the RO again denied service 
connection for pancreatitis.

The veteran perfected an appeal of the RO's November 1991 
denial of service connection for a "stomach disorder," but he 
did not separately perfect an appeal of the denials of 
service connection for gallbladder disease and pancreatitis.  
In his February 1992 substantive appeal, however, he defined 
the disabilities for which he had claimed service connection 
as a "stomach disorder" as the gallbladder disease and 
pancreatitis.  

The Board remanded the claim to the RO in December 1994 for 
further development and consideration.

In an August 2001 rating decision, the RO denied entitlement 
to service connection for diabetes mellitus based on the 
substantive merits of the claim.  

In a December 2003 decision, the Board found that new and 
material evidence was submitted to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, gallbladder disease, 
or pancreatitis.  The Board denied that claim on the merits 
and entitlement to service connection for diabetes mellitus 
on the merits.  The veteran entered a timely appeal to the U. 
S. Court of Appeals for Veterans Claims (Court).  By Order 
dated in October 2006, the Court remanded the decision to the 
Board for readjudication, finding that the Board erred in 
adjudicating the veteran's claim for service connection for a 
gastrointestinal disorder, claimed as a stomach disorder, 
gallbladder disease, or pancreatitis, before this issue has 
been addressed by the RO.  The diabetes mellitus claim was 
also remanded, because the Board erred in not providing 
adequate reasons and bases regarding whether the veteran was 
entitled to the presumption of service connection for 
diabetes mellitus due to Agent Orange exposure.  The Court 
also noted that there was no medical opinion regarding this 
matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the veteran's claim for entitlement 
to service connection for a gastrointestinal disorder, 
claimed as a stomach disorder, gallbladder disease, or 
pancreatitis.  The RO has not had the opportunity to 
undertake novo review.  

The veteran's service personnel records indicate that he 
served in Vietnam from March 1966 to March 1967, and he is 
presumed to have been exposed to Agent Orange while serving 
in Vietnam. 

Diseases, such as Type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.309(e).  The presumption may be rebutted by affirmative, 
though not necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The veteran's service medical records disclose that during 
the July 1967 allergy study he reported having had some 
heartburn while serving in Vietnam, but no other 
abnormalities.  When being examined for separation from 
service in August 1967, he reported having stomach, liver, or 
intestinal trouble.  In elaborating on that report, the 
examiner noted that the veteran had had frequent indigestion 
while serving in Vietnam, but that he was not then having any 
problems.  Examination of the abdomen and viscera was normal.  
The service medical records are silent for any complaints or 
clinical findings attributed to gallbladder disease, 
pancreatitis, or diabetes mellitus.

The evidence also includes an October 1970 hospital summary 
showing that the veteran complained of severe abdominal pain 
that began on the day of admission.  With the exception of 
his consumption of four or five beers on the previous day, 
his physician could find no precipitating cause for the 
abdominal pain.  His symptoms were then diagnosed as 
pancreatitis.  The report of an April 1971 hospitalization 
for acute pancreatitis indicates that his physician then 
found that he was markedly overweight, and instructed him to 
lose weight.  The physician also advised him to avoid alcohol 
completely.  A June 1971 hospital summary documents the third 
attack of severe upper abdominal pain, which was diagnosed as 
pancreatitis.  That summary shows that the first attack of 
pancreatitis occurred in October 1970, and the second attack 
in April 1971.

The veteran underwent treatment for acute pancreatitis and 
chronic cholecystitis from July 1971 to January 1972.  Those 
records indicate that the etiology of the pancreatitis was 
undetermined.  Exploratory surgery was performed in July 
1971, which revealed inflammation of the pancreas and 
gallbladder, but no evidence of gallstones.  The gallbladder 
was removed, as was a portion of the pancreas.  Biopsies 
following the surgery were diagnostic of chronic 
cholecystitis and pancreatitis.

Private medical records show that he was hospitalized for 
severe epigastric pain in December 1971.  He had had three 
prior attacks of acute pancreatitis, but investigations had 
shown no precipitating cause for the pancreatitis.  The 
treating physician noted, however, that the prior episodes of 
pancreatitis had always occurred after drinking beer, but the 
veteran denied having drunk any beer when hospitalized in 
December 1971.  The physician determined that the only other 
precipitating cause was obesity.

The veteran was again hospitalized in January 1973 for 
chronic pancreatitis, at which time an exploratory laparotomy 
was performed.  On admission, he reported a three-year 
history of abdominal pain.  The report of a consultation 
obtained in conjunction with the January 1973 hospitalization 
shows that his chief complaint was recurrent pancreatitis.  
His first attack of pancreatitis had occurred in October 
1970; the second in April 1971; the third in May 1971; and 
the fourth in December 1971.  Surgery had been performed 
between the third and fourth attack (July 1971).  He 
continued to experience abdominal symptoms following the 
attack documented in December 1971.  His symptoms were not 
precipitated by alcohol, and he denied consuming any alcohol 
for the previous year.  He had no history of trauma, drug 
intake, or family history to explain the cause of the 
disease.  That hospitalization resulted in a diagnosis of 
chronic, recurrent pancreatitis, probably due to an 
obstructive mechanism.

In a January 1989 medical report, which was submitted in 
conjunction with the veteran's claim for benefits under the 
Agent Orange Payment Program, the veteran's private physician 
outlined his history of chronic pancreatitis.  The physician 
also stated that the veteran had developed diabetes mellitus 
in February 1976 due to chronic pancreatitis.  In addition, 
he stated that the veteran's gallbladder had been removed due 
to gallbladder disease.

The VA and private medical records document the ongoing 
treatment of insulin-dependent diabetes mellitus with an 
onset in 1976.  The diabetes has been referred to as both 
Type I and Type II diabetes.  The VA and private treatment 
records show beginning in December 1982 that the diabetes 
mellitus is secondary to the pancreatitis and removal of part 
of the pancreas.

The veteran was hospitalized for acute pancreatitis in August 
1990.  The summary report of that hospitalization indicates 
that he had no history of alcoholism, but that he had had 
seven attacks of abdominal pain prior to 1971.  That evidence 
was, however, apparently based on the veteran's reported 
history, in that the physician providing the report had 
treated the veteran only for the previous four years.

In multiple statements and hearing testimony beginning in 
March 1991, the veteran reported having severe stomach pains 
while serving in Vietnam, which his doctors described as 
heartburn.  He stated that his stomach pain got worse after 
he was separated from service, which resulted in the removal 
of his gallbladder and part of his pancreas.  He also stated 
that his doctors had told him when he had part of the 
pancreas removed that he would develop diabetes in four or 
five years, which did occur.  He claimed that all of his 
health problems resulted from having been sprayed with Agent 
Orange in Vietnam.

In a November 1999 hospital summary, Henry W. Snead., M.D. 
diagnosed alcoholic pancreatitis and insulin-dependent 
diabetes mellitus or type 1 diabetes mellitus following 
pancreatectomy.  

In a February 2000 report, Dr. Snead stated that the veteran 
had asked him to provide an opinion regarding the cause of 
his diabetes mellitus.  Dr. Snead then noted that the veteran 
had been exposed to Agent Orange in Vietnam, and that the 
veteran reported the development of severe abdominal pain 
following that exposure that resulted in a pancreatectomy in 
the early 1970s.  Dr. Snead stated that as a result of the 
pancreatectomy the veteran was an insulin-dependent diabetic.  
He found that the diabetes was not due to alcohol, and that 
there was no history of diabetes in the veteran's family.

In an October 2001 report, Dr. Snead again noted that the 
veteran had been exposed to Agent Orange while serving in 
Vietnam, and that exposure to Agent Orange had been 
associated with pancreatitis, among other illnesses.  He 
stated that due to the pancreatitis caused by exposure to 
Agent Orange, the veteran had undergone a pancreatectomy and 
then developed diabetes mellitus.  He found no pre-disposing 
condition to the pancreatitis, in that there was no history 
of alcoholism or gallstones, and that the veteran had had a 
cholecystectomy prior to the onset of pancreatitis.  He found 
that the pancreatitis and subsequent pancreatectomy, with the 
development of insulin-dependent diabetes mellitus, was due 
to the Agent Orange exposure.

In March 2003, Dr. Snead submitted a summary of multiple 
scientific studies that he characterized as showing a 
relationship between Agent Orange exposure and pancreatic 
disease.  The specific studies that he cited referred to a 
statistical relationship between Agent Orange exposure and 
diabetes mellitus, not pancreatic disease per se.

The veteran's representative also submitted a number of 
treatises pertaining to a statistical relationship between 
exposure to dioxin (the herbicide included in Agent Orange) 
and the occurrence of diabetes mellitus, thyroid disorders, 
insulin resistance, and blood glucose levels; the rate of 
Agent Orange exposure among Vietnam veterans; the statistical 
relationship between occupational exposure to pesticides and 
pancreatic cancer; pancreatitis due to environmental toxins; 
a statistical relationship between herbicides and pancreatic 
cancer in wheat-producing states; the effect on insulin 
secretion in mice by imidazolines; the effect of A8947 (a 
broad-leaf herbicide) on pancreatic hypertrophy in rats; the 
effects of dioxin on cell membranes in the pancreas of guinea 
pigs; the effects of dioxin on metabolic imbalances in guinea 
pigs; and the effects of acute dioxin toxicity on some 
endocrine and morphological processes.

Correspondence from Leanne Chrisman, M.D., Med, dated in 
September 2007 is of record.  Dr. Chrisman stated that the 
veteran's medical records were reviewed and he "did not have 
the typical environmental risk factors modifiable such as . . 
. alcoholism/chronic heavy alcohol use."  She concluded that 
the veteran's pancreatic disease and diabetes mellitus was 
caused by his Agent Orange exposure.

As the veteran's treating physician Dr. Snead characterized 
the veteran's pancreatitis, with resulting diabetes mellitus, 
as being due to alcohol abuse, and Dr. Chrisman stated that 
the veteran did not have such a risk factor.  

An opinion which takes into account all the veteran's medical 
records is still needed.  In addition, an opinion regarding 
the nature and etiology of the veteran's diabetes mellitus is 
also needed.  

Finally, in light of the need to remand these claims, the 
veteran and his attorney should be notified of VA's duty to 
assist under Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his attorney an 
additional letter which complies with the 
VA notification and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  
They should be afforded the appropriate 
period of time for response to all 
written notice and development as 
required by VA law.

2.  After all available records and/or 
responses have been associated with the 
claims file obtain opinions regarding the 
etiology of the veteran's pancreatitis 
and diabetes from an appropriately 
qualified physician.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to provide the 
opinions, and the report should include 
discussion of the veteran's documented 
medical history and assertions. 

The physician is hereby advised that the 
purpose of the examination is to 
determine the nature and etiology of any 
current gastrointestinal disorder.  
Regarding his current diabetes mellitus, 
the examiner should opine as to the type 
of diabetes mellitus (Type I or II) the 
veteran currently has.  For each 
diagnosed disability, the physician 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, including his herbicide 
exposure.  If Type II diabetes mellitus 
is diagnosed, the examiner should opine 
whether it is at least as likely as not 
that it was medically caused by alcohol 
abuse or a pancreatectomy, as opposed to 
inservice herbicide exposure.  The 
examiner should discuss the opinions of 
Dr. Snead and Dr. Chrisman; and the 
medical literature contained in the 
claims file.

3.  Then, readjudicate the claims on the 
merits.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

